Heiman, J.
The plaintiffs1 appeal, pursuant to General Statutes § 8-8 (o), from the judgment of the trial court sustaining the decision of the defendant plan and zoning commission.2 On appeal, the plaintiffs claim that the trial court improperly (1) found that trees and wildlife are not natural resources pursuant to General Statutes § 22a-19, (2) found that the proposed subdivision was not a cul-de-sac as defined in § 2.1.6 of the Fair-field subdivision regulations, (3) determined that the commission had not acted arbitrarily, unreasonably or illegally by finding that the proposed subdivision complied with the Fairfield subdivision regulations when the plan did not provide adequate drainage as required by §§ 1.1.8 and 3.4.4, failed to show the location of principal wooded areas on the site under § 1.1.3, showed an unsafe intersection under § 1.1.8, failed to provide for open spaces under § 2.3 and did not comply with § 1.4.2, and (4) determined that the defendant commis*648sion had properly applied the appropriate standard of review in its review of the subdivision plan. We affirm the judgment of the trial court.
The following facts are necessary for a proper resolution of this appeal. Fairfield University owns 13.4 acres of land located west of North Benson Road in the town of Fairfield. The plaintiffs own land that is within a radius of 100 feet of the subject property. The land is zoned to permit single-family detached dwellings. The university submitted an application to the defendant commission to resubdivide the land into forty building lots. The university also filed an application for a special permit to excavate and fill the land. The plaintiffs intervened in the action pursuant to General Statutes § 22-19 (a).3 After a public hearing, the defendant commission approved both applications subject to compliance by the university with twenty conditions. The plaintiffs appealed to the trial court pursuant to General Statutes § 8-8 (b). The trial court sustained the commission’s approval. The plaintiffs petitioned this court for certification, which we granted.
I
The plaintiffs first claim that the trial court improperly found that trees and wildlife are not natural resources under General Statutes § 22a-19. The following facts are necessary for a proper understanding of this issue. The plaintiffs intervened pursuant to § 22a-19 (a)4 to assert a claim that the approval of the application will have an adverse impact on the environ*649ment. See Burton v. Dillman, 27 Conn. App. 479, 482, 607 A.2d 447, cert. denied, 223 Conn. 904, 610 A.2d 178 (1992). As such, the plaintiffs wanted the commission to consider alternative plans pursuant to § 22a-19 (b).5 The commission approved the plan without comment on any possible environmental impact. From this action, it is apparent that the commission rejected the plaintiffs’ claim that the subdivision would have an adverse impact on the natural resources of this state. On appeal to the trial court, the plaintiffs asserted that the commission improperly approved the applications because the plan required the cutting of 13.4 acres of forest resulting in the elimination of trees and of wildlife that inhabits the forest, and did not consider alternative plans that would not require such action. Specifically, the plaintiffs claimed that the trees and wildlife on the property are “natural resources” as that term is used in § 22a-19 (a) and (b). The trial court did not decide the factual issue of whether the land contains trees and wildlife. Instead, without deciding the factual issue, the trial court, relying on Red Hill Coalition, Inc. v. Town Plan & Zoning Commission, 212 Conn. 727, 733, 563 A.2d 1347 (1989) (Red Hill II), found that trees and wildlife, while being natural resources in the generic sense, are not natural resources under General Statutes § 22a-19 (a). Thus, the trial court found that the commission was not obligated to comply with § 22a-19 (b).
“Initially, we note that the trial court’s decision will not be reversed unless it is clearly erroneous. Practice *650Book § 4061 .... ‘[W]here the legal conclusions of the court are challenged, we must determine whether they are legally and logically correct and whether they find support in the facts set out in the memorandum of decision . . . ” (Citations omitted.) Red Hill Coalition, Inc. v. Conservation Commission, 212 Conn. 710, 723, 563 A.2d 1339 (1989) (Red Hill I); Bell v. Zoning Board of Appeals, 27 Conn. App. 41, 48, 604 A.2d 379 (1992). “In determining whether [trees and wildlife are natural resources] under § 22a-19, we note that ‘[o]ur fundamental objective in construing a statute is to carry out the apparent intent of the legislature.’ . . . ‘As is true in every case involving the construction of a statute, our starting point must be the language employed by the legislature.’ . . . [Trees and wildlife are] not specifically referred to in § 22a-19 (a). Therefore, to determine whether the legislature meant to include [trees and wildlife] within the term ‘natural resources,’ we turn to the statute’s legislative history and other extrinsic sources to attempt to ascertain the intent of the legislature.” (Citations omitted.) Red Hill II, supra, 735.
The legislative history does not indicate the intent of the legislature to include trees and wildlife within the term “natural resources of the state.” See 14 S. Proc., Pt. 3, 1971 Sess., pp. 1082-97; 14 H.R. Proc., Pt. 2, 1971 Sess., pp. 733-65. Even though the legislative history does not shed light on the intent of the legislature, the Regulations of Connecticut State Agencies along with other statutory provisions indicate that the legislature meant to include some trees and wildlife within the term natural resources. See Red Hill II, supra, 212 Conn. 735-36. The department of environmental protection’s regulations state that it was created to manage, protect and preserve “the air, water, land, *651wildlife and other natural resources of the state.” Regs., Conn. State Agencies § 22a-l-l. Thus, the department of environmental protection treats wildlife as a natural resource of the state. The legislature also has included wildlife and plant life as part of the natural resources protected under the Environmental Policy Act. General Statutes § 22a-6a (a).6 Furthermore, “[w]ords in a statute must be given their plain and ordinary meaning . . . unless the context indicates that a different meaning was intended.” Gelinas v. West Hartford, 225 Conn. 575, 584, 626 A.2d 259 (1993). Natural resource is defined as “[a]ny material in its native state which when extracted has economic value. Timberland, oil and gas wells, ore deposits, and other products of nature that have economic value.” Black’s Law Dictionary (6th Ed. 1990).
Even though trees and wildlife are included as natural resources, the types of trees and wildlife included *652under General Statutes § 22a-19 must be restricted so that the interpretation will accomplish a reasonable and rational result. Red Hill II, supra, 212 Conn. 737. If we were to include all trees and wildlife in the definition of natural resources of the state, “we would potentially be requiring the consideration of alternatives pursuant to § 22a-19 (b) for every subdivision in the state. We will not presume that the legislature intended such a result.” Id., 738. Thus, our interpretation of the statutory phrase, “other natural resources of the state,” in so far as it relates to trees and wildlife, must be tempered by consideration of the necessary tension that exists between legitimate environmental concerns; Mario v. Fairfield, 217 Conn. 164, 169, 585 A.2d 87 (1991); and the requirement that the right to develop residential and commercial zones not be unduly burdened. Red Hill I, supra, 212 Conn. 719. As noted in the definition of natural resources in Black’s Law Dictionary, “[tjimberland . . . and other products of nature that have economic value” are natural resources. Thus, the determination as a matter of law of whether trees and wildlife are other natural resources depends on the factual determination of their economic value. Cf. General Statutes § 22a-19.7
*653Even though the trial court improperly determined that trees and wildlife are not natural resources of this state as a matter of law, a remand to the trial court for a factual determination is not required. When the commission fails to articulate the reasons for its actions, it is the function of the trial court to search the entire record before the commission to find a basis for the decision. Parks v. Planning & Zoning Commission, 178 Conn. 657, 662, 425 A.2d 100 (1979). On appeal, we review the entire record before the commission to determine the propriety of the trial court’s finding. See id. Since we review the record on appeal independently, a remand to the trial court for such review is not needed. The record before the commission reveals that it had no evidence that the subdivision area had economic value. To the contrary, the testimony at the hearing indicated that the area contained absolutely no endangered or rare trees and wildlife that would cause the property to have economic value in tourism and research. Further, the testimony revealed that the property serves no other useful productive use causing the property to have economic value. Thus, our review of the record before the commission leads us to conclude that it lacked any evidence to find that the property is a natural resource of the state.8
II
The defendant next claims that the trial court improperly found that the proposed subdivision was not a culde-sac as defined in § 2.1.69 of the Fairfield subdivision regulations. We are unpersuaded.
*654The following facts are necessary for a proper resolution of this issue. Section 2.1.6 provides that a culde-sac cannot provide access to more than ten building lots. The subdivision plan creates a street, Mailands Road, in the shape of a horseshoe the ends of which are connected; circles are on the end of the connecting road. The only entrance in the subdivision is at one side of the horseshoe.
[[Image here]]
The plaintiffs claimed in the trial court that the plan violated § 2.1.6 because the street is a cul-de-sac that provides access for more than ten building lots. The trial court found that Mailands Road is not a cul-desac. Specifically, the trial court found that the subdivision creates three separate intersecting streets with one label, that each street is not closed at one end, and that the shape of the horseshoe serves the purpose of the ten lot requirement by giving emergency vehicles access to all land.
*655The commission enjoys reasonable discretion in construing the regulations it is charged with enforcing. Spero v. Zoning Board of Appeals, 217 Conn. 435, 440, 586 A.2d 590 (1991); Schwartz v. Planning & Zoning Commission, 208 Conn. 146, 152, 543 A.2d 1339 (1988). “ ‘ “[U]pon appeal, the trial court reviews the record before the [commission] to determine whether it has acted fairly or with proper motives or upon valid reasons . . . . We, in turn, review the action of the trial court.” Willard v. Zoning Board of Appeals, 152 Conn. 247, 248-49, 206 A.2d 110 (1964). “The burden of proof to demonstrate that the [commission] acted improperly is upon the [plaintiff]. Horvath v. Zoning Board of Appeals, 163 Conn. 609, 316 A.2d 418 (1972); Thorne v. Zoning Board of Appeals, 156 Conn. 619, 621, 238 A.2d 400 (1968); Talmadge v. Zoning Board of Appeals, 141 Conn. 639, 642, 109 A.2d 253 (1954).” Whittaker v. Zoning Board of Appeals, 179 Conn. 650, 654, 427 A.2d 1346 (1980).’ Adolphson v. Zoning Board of Appeals, 205 Conn. 703, 707, 535 A.2d 799 (1988). ‘Our function on appeal is not to determine whether the trier of fact could have reached a conclusion other than the one reached .... “Rather, we focus on the conclusion of the trial court, as well as the method by which it arrived at that conclusion, to determine whether it is legally correct and factually supported.” Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn. 217, 222, 435 A.2d 24 (1980).’ Alan v. Nissley, 184 Conn. 539, 542, 440 A.2d 231 (1981).” Shailer v. Planning & Zoning Commission, 26 Conn. App. 17, 25-26, 596 A.2d 1336 (1991). “The plaintiffs bear the burden of proving that the commission acted unreasonably, arbitrarily or illegally.” Michel v. Planning & Zoning Commission, 28 Conn. App. 314, 323, 612 A.2d 778, cert. denied, 223 Conn. 923, 614 A.2d 824 (1992).
Although the commission did not comment on the issue, we conclude that it found that Mailands Road *656is not a cul-de-sac. On the basis of the configuration of the road shown on the map, the record supports the trial court’s finding that the commission did not act unreasonably, arbitrarily or illegally in finding that Mailands Road is, in fact, three separate intersecting streets and that each street is not closed at one end. Further, the labeling of the streets with one name does not convince us that the commission’s approval was unreasonable, arbitrary or illegal. The naming of the street does not change the configuration of the subdivision. The subdivision regulations provide that “it is desirable that all streets intersect at right angles.” Fair-field Subdivision Regs. § 2.1.4.2. Further, the regulations provide that the intersection of local streets must have an angle of at least forty-five degrees. Id. Thus, the town regulations anticipate the intersection of streets to be at angles between forty-five and ninety degrees. It is clear from the subdivision plan that Mailands Road has three intersections with angles approaching ninety degrees. Therefore, we conclude that the record supports the trial court finding that Fairfield University complied with the applicable regulations and, thus, the commission did not act unreasonably, arbitrarily or illegally.
Ill
The plaintiffs next claim that the trial court improperly determined that the commission did not act unreasonably, arbitrarily or illegally by finding that the proposed subdivision complied with the town regulations because the plan did not provide adequate drainage under §§ 1.1.810 and 3.4.4,11 failed to show the *657location of principal wooded areas on the site under § 1.1.3,12 showed an unsafe intersection under § 1.1.8,13 failed to provide for open spaces under § 2.314 and did not comply with § 1.4.215 because of the litany of claimed delicts in the subdivision plan. We are unpersuaded.
At the outset, we note that the commission acted in its administrative capacity. Reed v. Planning & Zoning Commission, 208 Conn. 431, 433, 544 A.2d 1213 (1988). As such, it “has no discretion or choice but to approve a subdivision if it conforms to the regulations adopted for its guidance. . . . If it does not conform as required, the plan may be disapproved.” (Citations omitted; emphasis added.) Id.; see Friedman v. Planning & Zoning Commission, 222 Conn. 262, 267, 608 A.2d 1178 (1992). Thus, if we conclude that the trial court correctly found that Fairfield University complied with the applicable zoning regulations, we must conclude that the application approval was not unreasonable, arbitrary or illegal. If we conclude that the trial court improperly found that Fairfield University complied with the regulations, we must determine whether *658the trial court’s finding that the commission did not act unreasonably, arbitrarily or illegally on the basis of the facts presented to the commission was supported by the record. See Shailer v. Planning & Zoning Commission, supra, 26 Conn. App. 17.
A
DRAINAGE
The Fairfield subdivision regulations require that the storm water pipes be at least twelve inches in diameter “as will in the judgment of the Town Engineer be sufficient to properly carry storm water expected to enter the pipe from the proposed subdivision and from other properties when developed which normally drain across the area of the proposed subdivision.” Fairfield Subdivision Regs. § 3.4.1. The town engineer submitted a memo to the commission stating that “the 15 inch pipe size on the eastern portion of Mailands Road Loop and the 18 [inch] connection to the detention pond appear to be undersized for a ten year storm frequency. Please upgrade sizes or submit calculations.” At the public hearing, Fairfield University asserted that the plan was adequate. In the commission’s approval of the subdivision plan, the commission adopted verbatim the engineer’s statement as a condition for approval without providing a detailed finding of drainage. The trial court found that the commission’s approval was not illegal because the condition set by the commission was not a finding by the commission that § 3.4.1 was not met. Instead, the trial court found that the commission found that the drainage was adequate for “storm water that . . . normally drains across the area of the proposed subdivision” and that a ten year storm would generate more than normal conditions. We agree with the trial court.
The commission approved the plan with the condition that the drainage be upgraded to meet the needs *659of a ten year storm. The commission did not find that the drainage was inadequate for normal drainage. Thus, we must conclude, absent other facts, that the commission found that the drainage was adequate. The town engineer did not report that drainage was inadequate. Instead, the report requested an increase to take into account a ten year storm only, not a correction of inadequate drainage. Therefore, we conclude that the record supports the trial court finding that Fair-field University complied with the applicable regulations and thus the commission did not act unreasonably, arbitrarily or illegally.
B
WOODED AREAS
Section 1.1.3 of the Fairfield subdivision regulations requires: “A preliminary map shall be submitted showing . . . the location of principal wooded areas.” The regulations do not require that depiction in the final map. Fairfield Subdivision Regs. § 1.3.1. The parties concede that the preliminary map, which was also submitted as the final map, did not depict the location of principal wooded areas. Thus, Fairfield University did not comply with the applicable subdivision regulations. We must then determine whether the record supports the trial court’s finding that the commission’s approval was not unreasonable, arbitrary or illegal on the basis of the evidence before the commission in approving the plan without conforming to the applicable regulations. See Friedman v. Planning & Zoning Commission, supra, 222 Conn. 267; Reed v. Planning & Zoning Commission, supra, 208 Conn. 433.
The trial court found, and we agree, that the commission had before it evidence of the principal wooded areas, even though this evidence was not contained in the preliminary map. Fairfield University conceded at the public hearing held by the commission that the land *660was 80 percent wooded. Thus, the commission knew that virtually the entire property was wooded. Further, the subdivision regulations do not require the depiction of principal wooded areas for final approval. See Fairfield Subdivision Regs. § 1.3.1. As such, the regulations demonstrate that the depiction of principal wooded areas is not a consideration to be given as great weight by the commission as other requirements that are needed in both the preliminary plan and the final plan. See Harris v. Planning Commission, 151 Conn. 95, 100, 193 A.2d 499 (1963). On the basis of the evidence before the commission and the relative importance assigned to this requirement, we conclude that the record supports the trial court finding that the commission did not act unreasonably, arbitrarily or illegally in approving the subdivision plan.
C
DANGER TO HEALTH AND SAFETY
Section 1.1.8 of the Fairfield subdivision regulations provides that “other evidence shall be submitted establishing that the land to be subdivided is of such character that it can be used for building purposes without danger to health or the public safety . . . that any proposed street shown on the subdivision plan is in harmony with existing or proposed principal thoroughfares shown on said Master Plan especially in regard to safe intersections with such thoroughfares.” The plaintiffs claim that there was no “other evidence” that Mailands Road would be in harmony with North Benson Road in regard to the intersection of the two roads. Contrary to this assertion, the trial court found that at the public hearing Fairfield University’s attorney responded to questions from the commission about traffic and the proposed intersection of Mailands Road and North Benson Road.
*661Statements made by counsel at the hearing, in the presence of opposing counsel, are entitled to be accepted by the commission “in lieu of sworn testimony and [given] such credence and weight as, in their minds, it merited.” Parsons v. Board of Zoning Appeals, 140 Conn. 290, 293, 99 A.2d 149 (1953). Thus, despite the contention by the plaintiffs in their brief, the commission did, in fact, have before it “other evidence” on the safety of the intersection of Mailands Road and North Benson Road. We conclude that the record supports the trial court’s finding that Fairfield University complied with the applicable regulations and, thus, the commission did not act unreasonably, arbitrarily or illegally.
D
OPEN SPACES
Section 2.3 of the Fairfield subdivision regulations provides that the “open spaces for parks, playgrounds, or recreational areas shall be provided in places deemed proper by the Commission.” The plaintiffs claim that the failure by Fairfield University to provide open spaces was per se fatal to the application. The trial court found, however, and we agree, that this position is incongruous to the plain language of the regulation. The regulation clearly allows the commission to determine the amount of open space required in the subdivision plan as a condition of approval. As we have already stated, the burden is on the plaintiffs to show that the commission acted improperly. Shailer v. Planning & Zoning Commission, supra, 26 Conn. App. 25-26. The plaintiffs claim only that the commission acted improperly because of the overall environmental concerns associated with the property. The plaintiffs, though, neither specify the environmental concerns nor point to specific evidence that would *662mandate open spaces here. Thus, the plaintiffs’ claim is unpersuasive.16
IV
The plaintiffs next claim that the trial court improperly determined that the commission did not improperly apply the legal standard for determining off-site traffic safety. Specifically, the plaintiffs claim that the commission viewed off-site traffic as irrelevant under TLC Development, Inc. v. Planning & Zoning Commission, 215 Conn. 527, 532-33, 577 A.2d 288 (1990), and Sowin Associates v. Planning & Zoning Commission, 23 Conn. App. 370, 580 A.2d 91 (1990), cert. denied, 216 Conn. 832, 583 A.2d 131 (1991). Instead, the plaintiffs argue that the commission should have followed Friedman v. Planning & Zoning Commission, supra, 222 Conn. 262, which clarified TLC and Sowin by stating that the commission must consider traffic and intersection safety when the regulations provide for such a consideration. See Barberino Realty & Development Corp. v. Planning & Zoning Commission, 222 Conn. 607, 616, 610 A.2d 1205 (1992). The commission’s decision does not indicate the standard employed by it in determining that traffic safety did not require disapproval of the application. “Because public officers, acting in their official capacities, are presumed, until the contrary appears, to have acted legally and properly . . . the burden on such a claim rests upon the person asserting it.” Fonfara v. Reapportionment Commission, 222 Conn. 166, 177, 610 A.2d 153 (1992). The plaintiffs provided no evidence to the trial court or to *663this court that the commission applied the wrong standard. This court will not participate in the conjecture and speculation required in this case to determine the standard applied by the commission. See State v. Carter, 34 Conn. App. 58, 96, 640 A.2d 610, cert. granted on other grounds, 229 Conn. 919, 644 A.2d 915 (1994). Thus, their claim must fail.
The judgment is affirmed.
In this opinion Spear, J., concurred.

 The plaintiffs are Anthony J. Paige and Candace D. Paige.


 The defendants are the town plan and zoning commission of Fairfield, the town of Fairfield and Fairfield University.


 General Statutes § 22a-19 provides in pertinent part: “(a) In any administrative, licensing or other proceeding, and in any judicial review thereof made available by law . . . any person . . . may intervene as a party on the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct which has, or which is reasonably likely to have, the effect of unreasonably polluting, impairing or destroying the public trust in the air, water or other natural resources of the state.”


 See footnote 3.


 General Statutes § 22a-19 (b) provides: “In any administrative, licensing or other proceeding, the agency shall consider the alleged unreasonable pollution, impairment or destruction of the public trust in the air, water or other natural resources of the state and no conduct shall be authorized or approved which does, or is reasonably likely to, have such effect so long as, considering all relevant surrounding circumstances and factors, there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety and welfare.”


 General Statutes § 22a-6a (a) provides: “Any person who knowingly or negligently violates any provision of section 14-100b or 14-164c, subdivision (3) of subsection (b) of section 15-121, section 15-171, 15-172, 15-175, 22a-5, 22a-6, 22a-7, 22a-32 or 22a-39, chapter 441, section 22a-69 or 22a-74, subsection (b) of section 22a-134p, section 22a-162, 22a-171, 22a-174, 22a-175, 22a-177, 22a-178, 22a-181, 22a-183, 22a-184, 22a-190, 22a-208, 22a-208a, 22a-209, 22a-213, 22a-220, 22a-225, 22a-231, 22a-336, 22a-342, 22a-345, 22a-346, 22a-347, 22a-358, 22a-359, 22a-361, 22a-362, 22a-383, 22a-384, 22a-385, 22a-387, 22a-401 to 22a-405, inclusive, 22a-416, 22a-417, 22a-424 to 22a-433, inclusive, 22a-447, 22a-449, 22a-450, 22a-451, 22a-454, 22a-458, 22a-461, 22a-462 or 22a-471, or any regulation, order or permit adopted or issued thereunder by the commissioner of environmental protection shall be liable to the state for the reasonable costs and expenses of the state in detecting, investigating, controlling and abating such violation. Such person shall also be liable to the state for the reasonable costs and expenses of the state in restoring the air, waters, lands and other natural resources of the state, including plant, wild animal and aquatic life to their former condition insofar as practicable and reasonable, or, if restoration is not practicable or reasonable, for any damage, temporary or permanent, caused by such violation to the air, waters, lands or other natural resources of the state, including plant, wild animal and aquatic life and to the public trust therein. Institution of a suit to recover for such damage, costs and expenses shall not preclude the application of any other remedies.”


 The dissent proposes the adoption of the definition contained in the Minnesota Environmental Rights Law. The adoption of this definition is antithetical to the teaching of Red Hill II, supra, 212 Conn. 727. The dissent states that its definition will not frustrate the teaching of Red Hill II because General Statutes § 22a-19 (b) still requires the consideration of alternative plans only when the commission determines that it is reasonably likely that the project would affect natural resources of this state. The dissent’s explanation of how his definition complies with the teaching of Red Hill II, however, misapprehends our Supreme Court’s language. Red Hill II is not concerned with developers being actually subjected to submitting alternative plans, but with the potential that developers will be required to submit alternative plans. The dissent’s definition will potentially require every subdivision applicant to submit alternative plans.


 Since we have independently reviewed the record before the commission, the dissent’s consternation that the plaintiff will be denied review of the record before the commission is unfounded.


 Section 2.1.6 of the Fairfield subdivision regulations states that a culde-sac is a “street closed at one end by building lots and which will not be extended in the future.”


 Section 1.1.8 of the Fairfield subdivision regulations provides in pertinent part: “Other evidence shall be submitted establishing . . . that proper provision will be made for drainage.”


 Section 3.4.4 of the Fairfield subdivision regulations provides: “The discharge of all storm water shall be into suitable streams or rivers or into Town drains with adequate capacity to carry the additional water.”


 Section 1.1.3 of the Fairfield subdivision regulations provides in pertinent part: “A preliminary map shall be submitted showing . . .thelocation of principal wooded areas. The map . . . shall be submitted at least three days prior to the meeting at which they are to receive consideration.”


 Section 1.1.8 of the Fairfield subdivision regulations provides in pertinent part: “Other evidence shall be submitted establishing that the land to be subdivided is of such character that it can be used for purposes without danger to health or the public safety.”


 Section 2.3 of the Fairfield subdivision regulations provides: “Open spaces for parks, playgrounds or recreational areas shall be provided in places deemed proper by the Commission. . . . No loam, fill or natural growth shall be removed from the area reserved for open space, and no foreign matter shall be permanently placed upon said space unless required by the Commission in connection with the grading, construction or development of the subdivision.”


 Section 1.4.2 of the Fairfield subdivision regulations provides that the subdivision plan shall be approved once all the conditions of the regulations are met.


 Since we conclude that the application did not violate any of the regulations, we need not address the plaintiffs’ claim that the commission improperly approved the application in violation of § 1.4.2 of the regulations on the ground that Fairfield University did not comply with them. Our courts have consistently rejected the notion that a claim of error based on aggregating claims of nonreversible error will result in reversal of the judgment. See State v. Reddick, 33 Conn. App. 311, 338-39, 635 A.2d 848 (1993), cert. denied, 228 Conn. 924, 638 A.2d 38 (1994).